—Judgment unanimously affirmed without costs. Memorandum: By failing to object either to the original charge before the jury retired to consider its verdict or to the supplemental charge before the jury resumed deliberations, plaintiff failed to preserve for our review her present argument that the court’s charge and supplemental charge were erroneous (see, CPLR 4110-b). Because plaintiff presented no evidence concerning the feasibility of alternative methods of restocking the store, the court’s instruction to the jury not to consider alternative methods was not erroneous. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J.—Dismiss Complaint.) Present— Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.